                         Case 3:17-cv-05659-WHA Document 361 Filed 01/24/19 Page 1 of 1

                                               I   RELL          & MANELLA                         LLP
                                                       A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
                                                           INCLUDING PROFESSIONAL CORPORATIONS

1800 AVENUE O F THE STARS, SUITE 900               840 NEWPORT CENTER DRIVE, SUITE 400
                                                                                                                 TELEPHONE (949) 760-0991
    LO S AN GELES, CA 90067- 4276
     TEL EPHONE (310) 277- 1010               N E W P O R T B E AC H , C A L I F O R N I A 9 2 6 6 0 - 6 3 2 4    FACSIMILE (949) 760-5200
      FACSIMILE (310) 203- 7199                                                                                    WEBSITE:     w ww . irel l .c om

                                                                                                                       WRITER'S DIRECT
                                                                                                                    TELEPHONE ( 949) 760 -5222
                                                                                                                        RCarson@irell.com


                                                                January 24, 2019

            Hon. William Alsup
            U.S. District Court, Northern District of California
                       Re:          Finjan, Inc. v. Juniper Networks, Inc., Case No. 3:17-cv-05659-WHA

            Dear Judge Alsup:
                   Pursuant to the Court’s Order dated November 6, 2018, Juniper writes to inform the Court
            and Finjan that it selects Claim 9 of U.S. Patent 6,804,780 for the second round of the patent
            showdown proceedings, which Finjan has asserted against the SRX Series Services Gateways, Sky
            ATP, and ATP Appliance.

                                                                            Respectfully submitted,

                                                                            /s/ Rebecca L. Carson
                                                                            Rebecca L. Carson
                                                                            IRELL & MANELLA LLP
                                                                            Attorneys for Defendant
                                                                            Juniper Networks, Inc.




            10634304
